Citation Nr: 1416397	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Togus, Maine.

In a March 2011 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing. However, the Veteran withdrew his request during a December 2011 Informal Conference Hearing at the Indianapolis Regional Office. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

FINDINGS OF FACT

1. The Veteran's service-connected right knee disorder is characterized by pain with full range of motion, with no subluxation, or functional impairment.

2. The Veteran's service-connected left knee disorder is characterized by pain with full range of motion and slight impairment of function including evidence of slight lateral instability and atrophy with minimal disturbance of locomotion and which interferes with sitting, standing, and weight bearing.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to a compensable disability evaluation for right knee  chondromalacia are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R.  § 4.71(a), Diagnostic Codes 5000-5014, 5256-526 (2013).

2. The criteria for entitlement to a 10 percent disability evaluation for left knee  chondromalacia are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R.  § 4.71(a), Diagnostic Codes 5000-5014, 5256-526 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veteran was notified in a September 2009 letter as to the information and evidence needed to substantiate his claim and VA's duties for gathering evidence. The appeal arises from the Veteran's disagreement with his disability evaluation following the grant of service connection for bilateral knee chondromalacia. Once service connection is granted, the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

A VA examination was conducted in January 2012. During the examination, the evidence was reviewed and a history was elicited from the Veteran. The report states the level of severity of the Veteran's knees, and is adequate for purposes of rating his disability. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that he or the VA needs to obtain. All relevant facts have been properly and sufficiently developed.

Analysis

The Veteran is claiming entitlement to a compensable disability evaluation for bilateral knee chondromalacia. The preponderance of the evidence is against a finding of a compensable evaluation for right knee. However, the Board will grant a 10 percent evaluation for the left knee based on functional loss.   

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder. 38 C.F.R.     §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.   § 4.7.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32   (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The RO assigned the Veteran a 0 percent disability rating under Diagnostic Code 5099-5014, effective November 1977. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits. Id.

There are several Diagnostic Codes applicable to the Veteran's claims. Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion. 38 C.F.R. § 4.71a  (2013).

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg. A noncompensable rating is assigned when flexion is limited to 60 degrees. A 10 percent rating is assigned when flexion is limited to 45 degrees. A 20 percent rating is assigned when flexion is limited to 30 degrees. A 30 percent rating is assigned when flexion is limited to 15 degrees. Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. Id.

The VA General Counsel  held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability of the knee. A 10 percent rating is warranted for a slight knee disability. A 20 percent rating is warranted for a moderate knee disability. A 30 percent rating is warranted for a severe knee disability. 38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6. Additionally, the use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel  has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC   9- 98, (August, 1998). VA's General Counsel  further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 . Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion." See also 38 C.F.R. § 4.59  (2012).

There are other pertinent diagnostic criteria for rating knee disabilities. However, the objective evidence of record does not contain any of the relevant findings: ankylosis of the knee (rated under Diagnostic Code 5256); dislocated semilunar cartilage (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263). 38 C.F.R. § 4.71a. As such, ratings under these Diagnostic Codes are not applicable.

On VA examination in January 2012, the Veteran reported developing bilateral knee pain while in the military which became progressively worse. The Veteran stated the pain was originally located at the lower portion of his kneecap but over time became a dull, aching, bilateral knee pain that is more generalized. He reported severe weakness in the left leg and difficulty getting up and down from the floor and sitting positions. He complained that walking stairs was problematic if he did not take care and that he ensured that he "locked" his left knee so that it would not  buckle. 

There was no evidence of painful motion or hyperextension of either knee. Flexion in both knees was noted at 100 before and after repetitive-use texting. There was no tenderness or pain to palpation for joint line or soft tissues of either knee. Knee flexion and extension was recorded at 4/5. Anterior, posterior, and medial-lateral instability was recorded as normal. There was no history of recurrent patellar subluxation/dislocation, and no X-ray evidence of degenerative or traumatic arthritis found. The Veteran does not use any assistive devices nor was there any functional impairment noted. 

The examination did show a steppage gait on the left side with mild patellar swelling of the left knee. The examiner also noted the Veteran has profound atrophy of his left knee but opined that the atrophy was not due to the chondromalacia. 

The Veteran's current disability picture of his right knee does not warrant a compensable disability evaluation. 38 C.F.R. § 4.7. The right knee has repeatedly demonstrated no functional impairment, even with experience of pain. There has been demonstrated no loss of strength or atrophy as to the right knee.

However, while the VA examiner noted that the Veteran's left knee atrophy was not due to chondromalacia, there was otherwise no explanation, (nor is one apparent from the record) of the symptom. While the left knee has demonstrated full range of motion on testing, the Veteran has reported and the clinical evidence of atrophy provides support that the Veteran guards his left knee motion on walking stairs - the examiner's observation of "disturbance of motion" is consistent. In this circumstance, the law does not require that there be an actual demonstration of left knee collapse in order to grant a compensable rating and the Board will grant the Veteran the benefit of the doubt. 
 
The Veteran has not presented any evidence that his bilateral knee chondromalacia results in a unique disability that is not addressed by the rating criteria. See, Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.321(b) (2013). The rating schedule contemplates the described symptomatology of dull aching pain with severe weakness and allows for higher disability ratings for worse symptoms. Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability. The symptoms of the Veteran's service-connected bilateral knee chondromalacia are adequately compensated in the disability ratings assigned thus; referral for consideration of an extra-schedular rating is not warranted. 

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  The Veteran has not asserted that his knee disabilities impact his ability to work. Additionally, the VA examiner explicitly stated that the Veteran's knee disability does not impact his ability to work thus, no further consideration of a TDIU is warranted at this time. 


ORDER

A compensable disability evaluation for right knee chondromalacia is denied.

A ten percent evaluation for left knee chondromalacia is granted for the entirety of the appellate period. 


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


